DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706,662 in view of Gagner et al., US 20100016052 (Gagner).
U.S. Patent No. 10,706,662 discloses a gaming system, comprising: displaying an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects; and  initiating a bonus select event on a gaming machine upon detecting a first trigger condition associated with the gaming machine by: displaying the bonus select event on the lower display of the gaming machine including a plurality of objects, each object being associated with a corresponding award; receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object; and adding any 
However, Gagner disclose of a wagering system for playing a wagering game that comprises upper and lower displays (Abstract, Fig 4) that teaches a gaming system, comprising: a plurality of gaming machines (para 31), each gaming machine including an upper display and a lower display (Fig 4, elem 416, 414, para 69); and a bonus award controller coupled to each of the gaming machines, the bonus award controller including a processor programed to execute an algorithm (Fig 1a, elem 126. para 14-16) because it can provide a convenient link between the location of casino patrons and others in environments surrounding wagering game machines (para 12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gagner’s teachings with U.S. Patent No. 10,706,662 because it can provide a convenient link between the location of casino patrons and others in environments surrounding wagering game machines as taught by Gagner. 

Below is a table showing the similarities between the instant application (Application 15/931915) and U.S. Patent No. 10,706,662.


U.S. Patent No. 10,706,662
1. A gaming system, comprising: a plurality of gaming machines, each gaming machine including an upper display and a lower display; and a bonus award controller coupled to each of the gaming machines, the bonus award controller including a processor programed to execute an algorithm including the steps of displaying an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects; and  
1. A gaming system, comprising: a gaming machine for providing a game to a player, the game including a primary game, a first feature, and a second feature, the gaming machine including: a display unit including an upper display unit and a lower display unit, the upper display unit displaying a first plurality of cells arranged in a first grid, the lower display unit displaying a second plurality of cells arranged in a second grid, and, a first controller coupled to the display unit, the first controller including a first processor programmed to: display the primary game on the lower display unit and an escrow meter on the upper display unit; initiate the primary game and establish an outcome of the primary game;





in response to detecting a first trigger condition, provide the first feature to the player, the first processor in providing the first feature to the player, being further programmed to: display to the player a plurality of objects on the lower display unit, the plurality of objects replacing the primary game, each object having an associated award;
receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object;
allow the player to select one of the plurality of objects; award the player the award associated with a selected object by displaying the award on the lower display unit;
and adding any unselected objects to the plurality of escrow objects included in the escrow meter being displayed on the upper display of each of the gaming machines.
and, add any unselected object to the escrow meter; display the escrow meter on the upper display unit and the primary game on the lower display unit, the primary game replacing any unselected object, the escrow meter including a plurality of escrow objects; and, a bonus award controller coupled to the gaming .





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a gaming system including an upper and lower display that displays an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects in which a bonus select event can be triggered which resulting in the displaying of the bonus select event on the lower display of the gaming machine including a plurality of objects, each object being associated with a corresponding award and receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object and adding any unselected objects to the plurality of escrow objects included in the escrow meter being displayed on the upper display of each of the gaming machines when there are a plurality of gaming machine as well as displaying on the upper display of each of the gaming machines when is a single gaming machine. 
	With regard to Claims 1 and 15, the limitations of “displaying an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects; and initiating a bonus select event on a gaming machine 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
	In this case, the limitations listed above are viewed as being directed towards “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a gaming system including an upper and lower display that displays an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects in which a bonus select event can be triggered which resulting in the displaying of the bonus select event on the lower display of the gaming machine including a plurality of objects, each object being associated with a corresponding award and receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object and adding any unselected objects to the plurality of escrow objects included in the escrow meter being displayed on the upper display of each of the gaming machines when there are a plurality of gaming machine as well as displaying on the upper display of each of the gaming machines when is a single gaming machine using a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming machine, a bonus award controller, a processor, a cabinet, and a display device for a bonus game with first and second features with a first feature with a plurality of objects that are presented to a player that can be selected by said player in which is associated award that may be awarded to the player wherein any unselected objects are added to an escrow meter are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-8, 10-14,16-20 do not remedy the deficiencies of claims 1, 19, and 15, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al, US 20100234093 (Gomez).
Regarding Claim 9.
Gomez discloses a gaming system, comprising: 
	a cabinet (Fig 1a);
a display device mounted to the cabinet (Fig 1a, elem 14. Para 20);
a plurality of gaming machines, each gaming machine including an upper display (Fig 1a, elem 16. Para 20) and a lower display (F 1a, elem 14. Para 20); and 
	a bonus award controller coupled to each of the gaming machines (Fig 2, elem 34, para 36. A controller is disclosed for controlling the entire aspect of game play on the gaming machine which would include bonus games. The Examiner interprets the bonus award controller and the first controller as the same thing. Paragraph 78 of the applicant’s own PGPub discloses “It should be noted that the bonus award controller 4 may be controller 50 separate from the controller 50 of the gaming machine 10A or may be implemented by, or one of, the controller(s) 50 of the gaming machines 10. The features described below may be provided to a player by a first controller 50, i.e., the controller 50 of the first gaming machine 10A either by itself or through or under the control of the bonus award controller 4.”. In this case, the Examiner interprets by the applicant’s own disclosure that both the first controller and bonus award controller can be the same controller for carrying out the applicant’s invention), the bonus award controller including a processor programed to execute an algorithm including the steps of displaying an escrow meter on the upper display of each of the gaming machines, the 
initiating a bonus select event on a gaming machine upon detecting a first trigger condition associated with the gaming machine (para 43. The start-bonus outcome is viewed as the first trigger), by: 
displaying the bonus select event on the lower display of the gaming machine including a plurality of objects (Fig. 4, Abstract, para 5, 44), each object being associated with a corresponding award (para 44-45. Players are granted an award associated with the selections made.); 
receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object (para 5. Players make an input selection via input device); and 
adding any unselected objects to the plurality of escrow objects included in the escrow meter being displayed on the upper display of each of the gaming machines (para 5-6, 41, 46, 50, 53. The unselected elements are saved/stored for when the player re-enters the bonus game so that the player will have a chance at making selections of the remaining unselected elements. The saving of the unselected elements is interpreted as the unselected objects being added to an escrow meter which would be displayed to the player when the player re-enters the bonus round like if Fig. 6. In this case, an unselected icon that a player did not choose in the primary fields is interpreted as being stored and put in escrow so that those unselected icons can be referenced for selection at a later time.).

However, Gomez discloses that the displays can be used for displaying relevant game information pertaining to the wagering game (para 20).
Furthermore, Applicant has not disclosed that having an upper display being used for displaying the escrow meter and the lower display being used for displaying the bonus select event solves any stated problem or is for any particular purpose. Moreover, it appears that the display devices of Gomez or the Applicant’s instant invention would perform equally well for displaying relevant wagering game information pertaining to the implementation and outcomes of a wagering game. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Gomez such that the upper display can be used for displaying the escrow meter and the lower display being used for displaying the bonus select event, because such a modification would have been considered a mere design consideration, which fails to patentably distinguish over Gomez. In this case, the Examiner believes that where events related to a wagering game are being displayed, be it on an upper display or a lower display, is merely a design choice as either displays can obviously be used for conveying information to the wagering game and its implementation and outcomes during game play.

Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over omez et al, US 20100234093 (Gomez) further in view of Gagner et al., US 20100016052 (Gagner).
Regarding Claim 1 and 15.
Gomez discloses a gaming system (Abstract) that teaches displaying an escrow meter on the upper display of each of the gaming machines, the escrow meter including a plurality of escrow objects (Fig. 4, 6; Abstract, para 5, 44, 46, 51-53); and 
initiating a bonus select event on a gaming machine upon detecting a first trigger condition associated with the gaming machine (para 43) by: 
displaying the bonus select event on the lower display of the gaming machinePage 3 of 9 including a plurality of objects (Fig. 4, Abstract, para 5, 44), each object being associated with a corresponding award (para 44-45); 
receiving a selection of one of the plurality of objects and displaying the corresponding award associated with a selected object (para 5); and 
adding any unselected objects to the plurality of escrow objects included in the escrow meter being displayed on the upper display of each of the gaming machines (para 5-6, 41, 46, 50, 53.).
While Gomez does disclose of upper displays (Fig 1a, elem 16. Para 20) and a lower displays (Fig 1a, elem 14. Para 20), Gomez failed to disclose the upper display being used for displaying the escrow meter and the lower display being used for displaying the bonus select event.
However, Gomez discloses that the displays can be used for displaying relevant game information pertaining to the wagering game (para 20).

While Gomez discloses of a gaming system (Abstract) Gomez failed to disclose the gaming system, comprising: a plurality of gaming machines, each gaming machine including an upper display and a lower display; and a bonus award controller coupled to each of the gaming machines, the bonus award controller including a processor programed to execute an algorithm.
However, Gagner disclose of a wagering system for playing a wagering game that comprises upper and lower displays (Abstract, Fig 4) that teaches a gaming system, comprising: a plurality of gaming machines (para 31), each gaming machine 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gagner’s teachings with Gomez because it can provide a convenient link between the location of casino patrons and others in environments surrounding wagering game machines as taught by Gagner. 

Allowable Subject Matter
Claims 2-8, 10-14,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also amended to overcome the 35 USC § 101 rejection indicated above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3717                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715